Citation Nr: 1534191	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity on a secondary service connection basis.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity on a secondary service connection basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to January 1967.  

These matters were initially before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

These claims were before the Board in July 2011 and December 2012.  In July 2011, the Board remanded the claims for additional development.  In December 2012, in pertinent part, the Board denied service connection for peripheral neuropathy of the upper extremities.  

The Veteran appealed the Board's denial of service connection for peripheral neuropathy of the upper extremities to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, a Joint Motion for Partial Remand was filed and granted by the Court.  The Court partially vacated the Board's December 2012 decision and remanded the matter for further proceedings consistent with the Joint Motion.  

In April 2014 the Board bifurcated the claims of entitlement to service connection for peripheral neuropathy of the upper extremities (service connection on direct and secondary bases were separately addressed).  In pertinent part, the Board denied entitlement to service connection for peripheral neuropathy of the upper extremities on a direct service connection basis, and remanded the issue of entitlement to service connection for peripheral neuropathy of the upper extremities on a secondary service connection basis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities on a secondary service connection basis.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities on a secondary service connection basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a July 31, 2015 letter to the Board, the Veteran's representative noted that the Veteran had expressed his desire to withdraw his claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities on a secondary service connection basis; and requested that the Board withdraw the claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.
ORDER

The claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities on a secondary service connection basis are dismissed.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


